Case 2:16-cv-00153-FMO-DFM Document 68 Filed 05/14/20 Page 1 of 1 Page ID #:2180




                                                                 JS-6

                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



   IVAN ALQUICIRA,                        Case No. CV 16-00153-FMO (DFM)

           Petitioner,                    JUDGMENT

               v.

   STU SHERMAN,

           Respondent.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS ADJUDGED that the Petition is denied, and this action dismissed
  with prejudice.


   Date: May 14, 2020                      ___________/s/________________
                                           FERNANDO M. OLGUIN
                                           United States District Judge
